Citation Nr: 1203072	
Decision Date: 01/27/12    Archive Date: 02/07/12

DOCKET NO.  05-39 345A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, as secondary to herbicide exposure.

2.  Entitlement to service connection for a heart condition; hypertension; numbness of the fingers, forearm, hands, and lips; impotence; stomach problems; foot problems; glaucoma; and dental problems, each as secondary to diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran had active military service from September 1963 to March 1967.

This appeal initially came to the Board of Veterans' Appeals (Board) from a July 2004 rating decision.  In October 2010, the Board issued a decision, denying the Veteran's claims.  

The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court), which partially vacated the Board's decision in a July 2011 order, and returned it to the Board for action consistent with a joint motion for remand (JMR).  The Court preserved the Board's decision with regard to the issue of entitlement to service connection for depression secondary to diabetes mellitus. 

In the October 2010 Board decision, it was noted that some cases, involving claims of service connection for diabetes mellitus secondary to herbicide exposure, had been temporarily stayed; however, the stay was lifted following the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) decision in Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).

The Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ) in June 2010.  A transcript of the hearing has been associated with the claims file.  During the hearing the Board asked the Veteran to provide additional medical records not previously submitted, which he has done.  He did not submit a waiver of RO review with the additional medical records; however, the issue in this case does not concern whether the Veteran currently has, or is being treated for, the disabilities claimed herein, but rather turns on whether the Veteran was exposed to herbicides or whether his diabetes mellitus can be directly related to service, and since the newly submitted evidence does not address either of these issues, the Board finds that a waiver of RO review is not necessary and that adjudication may proceed.  

Moreover, no mention of any waiver problem was raised by the JMR, and decisions from the Court have repeatedly cautioned that parties should not provide one basis to vacate and remand a decision from the Board (as in this case) and then (once the actions requested have been undertaken, as in this case) find another reason to vacate and remand a decision from the Board based on the same facts that were before them when the case was first before the Court (as in this case).  See Massie v. Shinseki, No. 09-3397 (U.S. Vet. App. Dec. 19, 2011) (in which the Court stated that it is troubled that the current system "provides very little incentive for an attorney practicing before VA to present all available arguments to the agency in one comprehensive appeal to the Board where veterans' claims can be resolved in a timely matter").  Such practices only create continual litigation that goes on for years.   

As such, the Board is satisfied that if a waiver problem existed, it would have been raised by the JMR.  In any event, the Board finds that a waiver is not required based on the facts of this case.    

Finally, the Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but the Veteran's file on the "Virtual VA" system to insure a total review of the evidence. 


FINDINGS OF FACT

1.  The Veteran served in the offshore waters of Vietnam and the weight of the evidence is against a finding that the Veteran ever set foot on land in Vietnam at any time during his military service.

2.  Diabetes mellitus, type II, was not caused by, or related to, active service, to include exposure to herbicides while serving aboard the USS Chandler.

3.  Since service connection for diabetes mellitus, type II has been denied, the claims for service connection for a heart condition; hypertension; numbness of the fingers, forearm, hands, and lips; impotence; stomach problems; foot problems; glaucoma; and dental problems, each as secondary to diabetes mellitus, type II, is not warranted.


CONCLUSIONS OF LAW

1.  Diabetes mellitus, type II was not incurred in or aggravated by service, and such incurrence or aggravation may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§3.303, 3.307, 3.309 (2011).

2.  The criteria for service connection for a heart condition; hypertension; numbness of the fingers, forearm, hands, and lips; impotence; stomach problems; foot problems; glaucoma; and dental problems, each as secondary to diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for diabetes mellitus, type II (DMII) on the basis that it resulted from exposure to herbicides during service.  He also seeks service connection for a heart condition; hypertension; numbness of the fingers, forearm, hands, and lips; impotence; stomach problems; foot problems; glaucoma; and dental problems, each as secondary to DMII.  The Veteran acknowledged at his hearing that he had no reason to believe any of the secondary conditions were in any way related to his military service, other than resulting from the diabetes mellitus which he believes is related to his military service.  In this regard, he has provided factual evidence against any claim that these disabilities are directly related to service (without consideration of DMII).

The Veteran served aboard the USS Chandler and he alleged at a hearing before the Board that he believes he was exposed to herbicides via contaminated drinking, bathing, and cooking water while serving aboard that vessel in the waters of Nha Trang Harbor, Vietnam.  It has also been alleged by the Veteran and his representative that he set foot in Vietnam, so as to trigger the presumption of herbicide exposure.

Veterans are entitled to compensation from the Department of Veterans Affairs if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. § 1110.  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service", the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 (2009).  

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as DMII, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam War will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  The presumption may be rebutted by affirmative, though not necessarily conclusive, evidence to the contrary.  38 U.S.C.A. § 1113(a); 38 C.F.R. § 3.307(d).

Diabetes mellitus is one of the diseases that is presumptively associated with herbicide exposure.  38 C.F.R. § 3.309(e).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, and has a disease such as diabetes mellitus that is listed at 38 C.F.R. § 3.309(e), shall be presumed to have been exposed during such service to an herbicide agent containing dioxin, such as Agent Orange, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  Furthermore, even if a veteran does not have a disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f).

Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  An opinion of the General Counsel for VA held that service on a deep-water naval vessel off the shores of Vietnam may not be considered "service in the Republic of Vietnam" for purposes of 38 U.S.C.A. § 101(29)(A), which defines the Vietnam era as the period beginning on February 28, 1961, and ending on May 7, 1975, and that this was not inconsistent with the definition of service in the Republic of Vietnam found in 38 C.F.R. § 3.307(a)(6)(iii).  VAOPGCPREC 27-97 (July 23, 1997).  

Simply stated, a veteran must demonstrate actual duty or visitation in the Republic of Vietnam to have qualifying service.  Id.  Since issuance of that General Counsel opinion, VA has reiterated its position that service in deep-water naval vessels offshore of Vietnam (as opposed to service aboard vessels in inland waterways of Vietnam) is not included as "service in the Republic of Vietnam" for purposes of presumptive service connection for Agent Orange diseases.  See comments section in Federal Register announcement of final rule adding diabetes to the list of Agent Orange presumptive diseases, 66 Fed. Reg. 23166 (May 8, 2001).

Subsequently, in May 2008, the Federal Circuit held that the interpretation by the Department of Veterans Affairs (VA) of the phrase "served in the Republic of Vietnam," which required the physical presence of a veteran within the land borders of Vietnam during service, was a permissible interpretation of 38 U.S.C.A.  § 1116(a)(1)(A) and 38 C.F.R. § 3.307(a)(6)(iii).  The United States Supreme Court, declined to review the case, and the decision of the Federal Circuit in Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) is now final.

The existence of a current disability is not at issue in this case.  Private treatment records show that the Veteran was diagnosed with DMII in May 1998, approximately 30 years after his discharge from service.  Thus, the presumption of service connection for certain chronic diseases that become manifest to a degree of 10 percent or more within one year of separation does not attach.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Further, there is absolutely no contention that the Veteran's diabetes is in any way associated with service other than by exposure to herbicides.  The service and post-service records provide highly probative negative evidence against a claim of service connection for DMII on a direct basis, outweighing any claim based on this theory of entitlement.  

The Veteran contends that he developed DMII from Agent Orange exposure while serving aboard the USS Chandler in the offshore waters of Vietnam.  The Veteran's service personnel records do not show that the Veteran was ever physically present in the Republic of Vietnam for active duty service.  Rather, they show that he served in the U.S. Navy aboard naval vessels.  

Upon extensive questioning during his Board hearing, the Veteran affirmed that while aboard the USS Chandler, he did not set foot in Vietnam.  The bulk of his testimony was dedicated to an incident when the USS Chandler responded to a fire on another vessel which was anchored in the middle of Nha Trang harbor.  The deck logs from the USS Chandler corroborate the occurrence of the incident, showing that the USS Chandler tethered to the burning vessel and its crew, including presumably the Veteran, helped to extinguish the fire.  However, the USS Chandler did not dock and the Veteran insisted that he did not set foot on land during this rescue operation.  The undersigned recalls the Veteran's testimony on this point clearly.

At the hearing, the Veteran explained that it was his belief that the water used to douse the fire, as well as chemicals and other items burning on the ship (what was on the ship the Veteran could not say) were laced with herbicides such as Agent Orange.  He also asserted that the burning ship was likely carrying herbicides because of the smell (it is unclear from the record how the Veteran would know what burning herbicides would smell like).  Although he later admitted under questioning that he did not actually know what was stored on the burning ship.

In Bardwell v. Shinseki, 24 Vet. App. 36 (2010), the Court held that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service.  It was noted that in contrast to situations involving alleged medical symptoms or injury, a non-combat claimant's lay assertion that an event occurred in service must be weighed against other evidence of record, including lack of documentary evidence of the incident.

As such, the Board finds that the Veteran lacks the expertise to actually know what was contained on the burning vessel and it is less likely than not that this particular vessel carried herbicides, as opposed to any one of tens of thousands of items shipped by water on a merchant vessel.  While not impossible, it is simply unlikely. 

In support of his claim, the Veteran submitted a buddy statement from a fellow serviceman who helped during the fire.  The buddy said that he and the Veteran boarded the burning vessel to extinguish the fire; however, he did not state that either he or the Veteran set foot on land.  The statement also fails to indicate whether the burning vessel contained herbicides, and there is nothing in the statement to suggest that herbicides were actually contained on the burning vessel.  The buddy submitted his commendations from commanding officers recognizing his efforts to extinguish the flames, which is not in dispute.  

The issue in this case is not whether the Veteran was on the USS Chandler or whether it was called upon to help another ship in distress.  The evidence, including service personnel records, deck logs, and confirmation from the JSRRC confirms these facts.  The issue is whether the Veteran had actual duty or visitation in Vietnam or whether he was otherwise definitively exposed to herbicides during service.  With regard to the incident in which the Veteran assisted in putting out the fire, the Veteran clearly and undisputedly denied ever setting foot on Vietnam soil during this incident at his hearing before the Board.  As such, the Board finds that the evidence does not establish that the Veteran set foot in the Republic of Vietnam during this incident.  In fact, the Board finds highly probative evidence against such a finding. 

The conclusions recounted above were not disputed by the JMR in this case.  Rather, the JMR argued that the Veteran's statements at his hearing that were transcribed above should be "contextually read" to be referring only to the particular incident involving the fire; the implication being that the Veteran's testimony should not be used to establish that he never actually set foot in the Republic of Vietnam.  

In this regard, the parties of the JMR are incorrect.  The Board will explain: 

The JMR identified three statements that the Veteran made during the course of his appeal as evidence that the Veteran set foot on the ground in Vietnam.  In statements in support of his claim dated in December 2003 and November 2004, the Veteran stated that he was the "engine man on the motor whale boat going from ship to shore all the time" and "[w]hile on the ship we were off the coast of Vietnam, Landed several times on shore in a motor whale boat, put out fires in Cam [Ran] Bay, picked up mail and supplies."  Additionally, at a January 2004 examination, the Veteran stated that he had a few "going ashore parties" and he was assigned to a motor-whale boat.  He recalled one incident where he transported an American manifestations from shore back to the ship. 

The JMR indicated that these statements should be addressed directly.

As an initial matter, the JMR suggested that when "contextually" read the Veteran was clearly testifying only about the incident in which he assisted in fire suppression.  Yet, the Veteran was specifically asked: "when you were on the U.S.S. Chandler did you ever pull in to the port in Vietnam?" To which he replied: "No, just anchored in the harbor, just in harbor."  Transcript at page 11.   

As such, the Veteran was clearly asked about going to port, which he denied.  As such, at the very least, service in Vietnam cannot be not established based on the destroyer he was stationed on being docked in a Vietnamese port.

This then leads to the question of whether the Veteran's several comments identified by the JMR are sufficiently credible to establish that the Veteran set foot in Vietnam.  For the following reasons, the Board concludes that they are not.  First, there is no evidence aside from the Veteran's several remarks that he went ashore.  For example, the ship's logs do not describe any boats going ashore; and there is nothing in the Veteran's service treatment records or service personnel records to show that he was ever in Vietnam.  

Second, while the JMR asserts that the Veteran's testimony should "contextually" be read to be discussing only the incident with the fire in the harbor, such a finding is  equally damaging to the Veteran's claim for the following reason: 

At the hearing, the Veteran was represented by counsel who was aware of the importance of setting foot in Vietnam, and the Board finds that it is clear from a reading of the transcript that the Veteran was aware of the importance of setting foot in Vietnam.  Moreover, in a February 2004 letter, VA specifically informed the Veteran that he needed to establish that his service involved duty or visitation in the Republic of Vietnam.  The Veteran's July 2004 rating decision also explained to the Veteran that his claim was denied because the evidence had not established that he set foot in Vietnam; and the October 2005 statement of the case provided an even more explicit explanation that the evidence had not shown that the Veteran actually served in country.  As such, it is clear (and the Board makes such a finding) that the Veteran knew that he needed to establish service in Vietnam, and it is therefore inconceivable to the Board that the Veteran would have set foot on shore in Vietnam, even repeatedly set foot on shore as the excerpts cited by the JMR would suggest, yet not mention it even one time during his Board hearing, the transcript of which filled more than 40 typed pages.  

It is equally inconceivable to the Board that the Veteran's representative would not have asked about the Veteran's going ashore during the hearing if he had, in fact, gone ashore.  The representative clearly knew the law regarding this issue.  The Board finds these omissions to substantially undermine the Veteran's contention that he set foot in the Republic of Vietnam.   

Beyond the above, it is important to note that the undersigned recalls the hearing in June 2010 clearly.  The parties of the JMR are attempting to read into the transcript something that simply does not exist:  A finding that when the Veteran was talking about never having gone ashore to Vietnam (he "never left the ship", transcript at page 37) he was testifying only to the fact that he did not go ashore while fighting the fire on the merchant ship.  This "contextual" reading of the transcript is simply not accurate.  In this case, at this hearing, the Veteran clearly stated that he never set foot on Vietnam soil.  For the parties of the JMR to say otherwise would be a reversal of a factual finding of the Board based on a hearing that neither party of the JMR attended.  The undersigned recalls this hearing in some detail.

In this regard, the fact that the Veteran's written statements are not consistent with his testimony is not particularly unforeseen in this case, given that at the hearing the undersigned noted to the Veteran himself that his arguments regarding causation were not always consistent.  See Transcript at page 29 (in which the undersigned noted that the Veteran appeared to be "throwing everything on the wall" to see what sticks.)  The undersigned made it clear to the Veteran that the Board needed to "know what you are actually claiming", which the Veteran did do at that time, which totally undermines his prior statements that he went ashore in Vietnam.

The Board is aware of the requirement to give due consideration to the places, types, and circumstances of a veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).  Here, service personnel records fail to show that the Veteran ever set foot in Vietnam.  Similarly, the Veteran's DD-214 indicates that the Veteran's MOS was as a marine mechanic, and there is no indication that such a specialty would require the Veteran to go to shore.  As such, the circumstances of the Veteran's service do not lead to the conclusion that he set foot ashore in Vietnam.  

Lay statements may serve in some instances to establish a veteran's presence in Vietnam.  However, in adjudicating a claim, the Board must assess not only competency of a veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Here, as discussed, the Veteran did not once mention the numerous trips which he alleges he took to shore at his hearing, which the Board finds to be compelling evidence against his claim.  In fact, the Board finds this omission to so undermine the credibility of the Veteran's earlier statements that those statements alone cannot establish the Veteran's presence on land in Vietnam. 
  
As noted, aside from the Veteran's assertions in other statements other than his hearing testimony, there is no other evidence which would suggest that the Veteran, who was stationed on a blue water vessel, ever set foot in Vietnam.  

In addition, while the Veteran has stated his belief that he was exposed to herbicides while fighting the fire, he admitted that he did not know whether the ship's cargo included herbicides or whether the water used to fight the flames was contaminated with herbicides.  Moreover, the Veteran lacks any particular expertise that would have allowed him to identify herbicides, and he admitted as much at his Board hearing.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Consequently, the Board finds that the evidence fails to show that the Veteran was actually exposed to herbicides.  Therefore, the Veteran is not entitled to service connection based upon actual herbicide exposure.

In support of his claim, the Veteran submitted several Board decisions addressing similar circumstances, including a decision involving a veteran that served on the USS Chandler with him during the fire rescue.  He contends that because the Board allowed for the presumption of herbicide exposure in that case, that the Board should also presume that he was exposed to herbicides.  Unfortunately, the factual circumstances found in that case are not the same as in this case.  In the other case, the Board found that the serviceman stepped foot on Vietnam soil, thus exposure to herbicide was presumed.  In this case, the Veteran failed to allege at his hearing that he ever set foot on Vietnam soil, clearly indicated that he "never left" the destroyer, and the Board has found no credible evidence to support such a proposition, thus he did not have 'boots to ground' and herbicide exposure cannot therefore be presumed.  

The Veteran has also submitted a Board decision dealing with a service connection claim for diabetes mellitus for a Veteran stationed in Nha Trang harbor.  However, each Board decision is rendered based on the specific facts of each case, and Board decisions do not carry binding, presidential weight vis-à-vis other Board decisions.  As such, the holding in one Board case, while potentially instructive, does not mandate a certain result.

Moreover, the Veterans' Benefits Administration  (VBA) Fast Letter 10-06 provides detailed information concerning "Blue Water" vessels of the Navy and herbicide exposure.  See VBA Fast Letter 10-06 (September 9, 2010).  Specifically, the letter explains that in order for the presumption of herbicide exposure to be extended to a Blue Water Navy veteran, development must provide evidence that the veteran's ship operated temporarily on the inland waterways of Vietnam or that the veteran's ship docked to the shore or a pier.  

As discussed above, the evidence does not show that the USS Chandler ever operated temporarily on the inland waterways of Vietnam or that it docked to the shore or a pier.  The Veteran's testimony similarly denied ever docking in a harbor or to the shore.  Therefore, regardless of the holding in the Board decision that the Veteran submitted, the Board finds that in this case, the mere presence of the USS Chandler in Nan Trang harbor does not establish herbicide exposure for the Veteran.

As such, the Veteran does not meet the criteria for service in the Republic of Vietnam as contemplated by 38 C.F.R. § 3.307(a)(6)(iii).  The Veteran has also failed to show that he was actually exposed to herbicides during his service.  Therefore, he is not entitled to the presumption of herbicide exposure under 38 C.F.R. § 3.307.  

Nevertheless, even when a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, his claim must nevertheless be reviewed to determine whether service connection can be established on a another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  As such, the Board will adjudicate the claim on a theory of direct entitlement to service connection.  Unfortunately, this too fails to show that service connection is warranted for the Veteran's diabetes mellitus.
 
Service treatment records are silent for diagnosis or treatment of DMII during service.  Private treatment records dated subsequent to service show that the Veteran was diagnosed with DMII in 1998, more than 30 years after separation from service; and there is no suggestion that the Veteran's DMII had its onset during, was caused by, or is in any way related to his active service; therefore, service connection cannot be granted for DMII on a direct basis.  

Without considering the presumption cited above, the Board finds it unlikely in the extreme that the Veteran's service in the Navy is the cause of the Veteran's diabetes thirty years later.  Service and post-service records fully support this finding, as they establish a problem that had an onset decades after service with no indication of a connection with service and no indications of a problem during service.  

Regarding the claims seeking service connection for a heart condition; hypertension; numbness of the fingers, forearm, hands, and lips; impotence; stomach problems; foot problems; glaucoma; and dental problems, each as secondary to DMII, since service connection for DMII is denied, it follows that each of these claims are also denied.  Because the Veteran clearly stated during his Board hearing that he was not seeking service connection for any of these issues on a direct basis, the Board will not address that theory of entitlement at this time.  Accordingly, the claims for service connection for a heart condition; hypertension; numbness of the fingers, forearm, hands, and lips; impotence; stomach problems; foot problems; glaucoma; and dental problems, as secondary to DMII are denied.

In reaching the above conclusions, the Board considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction, or regional office (RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to provide the claimant with notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in February 2004 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The Veteran was also provided with a letter in March 2006 which informed the Veteran how disability ratings and effective dates were established. 

The Board finds that any defect concerning the timing of the notice requirement was harmless error.  Although the March 2006 notice provided to the Veteran was not given prior to the first adjudication of the claim, the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and ample time to respond to VA notices.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, the Veteran's claim was readjudicated following completion of the notice requirements.
 
VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA outpatient treatment records.  The Veteran submitted private treatment records, research articles, buddy statements, prior Board decisions, and statements, and was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, a VA examination was not provided for the service connection claim for DMII because the treatment records fail to even suggest that the Veteran's diabetes mellitus was the result of his military service.  Further, the Veteran claim that the disability is related to exposure to herbicides, but actual exposure has not been established, and the Board has found it less unlikely (less than 50% chance) that the Veteran was ever exposed to herbicides during service, including during the fire in question.  He does not otherwise claim that his diabetes mellitus is directly related to service.  Regarding all other claims, VA examinations are not warranted since they are all claimed as secondary to diabetes mellitus, and service connection for diabetes mellitus has been denied.  Therefore, the duty to provide a VA examination has not been triggered in this case.
 
Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for diabetes mellitus, type II, is denied.

Claims for service connection for a heart condition; hypertension; numbness of the fingers, forearm, hands, and lips; impotence; depression with fatigue; stomach problems; foot problems; glaucoma; and dental problems, each claimed as secondary to diabetes mellitus, are denied.


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


